Exhibit 10.1

EXECUTIVE TRANSITION AGREEMENT

Cvent, Inc. (the “Company”) and Peter L. Childs (“Executive”) hereby enter into
this Executive Transition Agreement (“Agreement”) as of this 12th day of June
2015, by which both parties agree as set forth below.

WHEREAS, the parties mutually have agreed that Executive will transition from
the Company effective August 28, 2015 (“Separation Date”);

WHEREAS, in recognition of his past service, the Company wishes to provide
Executive with some benefits to which he would not otherwise be entitled, as set
forth in Section 2 below;

WHEREAS, in consideration of such benefits, Executive agrees to the provisions
herein, including the General Release of claims set forth in Section 3 below

1. Final Employment and Pay. Executive’s last day of regular employment with the
Company will be the Separation Date, unless ended sooner in accordance with the
terms of this provision. During the Transition Period, Executive will continue
to serve as the Company’s Chief Financial Officer (CFO), principal financial
officer and principal accounting officer and will continue to work customary
hours as the CFO, and will comport himself in a professional manner and in
accordance with applicable law as well as the Company’s policies, procedures and
workplace rules. Prior to the Separation Date, Executive’s employment may be
terminated as follows:

a. By the Company for Cause. For purposes of this Agreement, “For Cause” is
defined as the Company’s termination of Executive’s employment due to: (i) a
criminal act resulting in a felony conviction; (ii) an act of material
dishonesty or gross misconduct affecting the Company’s business or reputation;
or (iii) a willful failure to perform material duties of his job. In the event
of a “For Cause” termination, Executive shall not receive the pay and benefits
set forth in Section 2 below.

b. By the Company Without Cause. At any point in time prior to the Separation
Date, the Company may elect to discontinue Executive’s active service with the
Company, provided, however, in any such action under this subsection, the
Company shall continue to maintain Executive’s base salary and benefits through
the Separation Date and the Executive shall receive the pay and benefits set
forth in Section 2 below.

c. By Executive. At any point in time prior to the Separation Date, Executive
may elect to discontinue his employment with the Company, provided, however, in
any such action under this subsection, Executive shall only be paid through the
last day actually worked with the Company and shall not be entitled to receive
the pay and benefits set forth in Section 2 below, unless such early departure
is approved by the Company in writing.

d. Paid Time Off. Executive will continue to accrue Paid Time Off benefits
through the last day of active service, and following the Separation Date,
Executive will receive payment for any accrued and unused PTO days.



--------------------------------------------------------------------------------

2. Consideration. In consideration for Executive signing, and not revoking, this
Agreement and the Reaffirmation Provision attached as Exhibit A, and complying
fully with their terms, the Company agrees to provide as follows:

a. Vesting of Stock Options. The section entitled “Vesting Schedule” under the
Stock Option Agreement between the Company and Executive dated January 8, 2013
(the “Option Agreement”) is amended in its entirety as follows: “Subject to the
accelerated vesting provisions below, this Option shall be exercisable, in whole
or in part, according to the following vesting schedule: eight (8) calendar days
after signing, and not revoking, the Reaffirmation Provision at Exhibit A,
Participant will vest in 50% of the Shares (i.e., 81,250 Shares), subject to
Participant continuing to be an Eligible Person through August 28, 2015.”
Further, the section entitled “Termination Period” under the Option Agreement is
amended in its entirety as follows: “This Option shall be exercisable for 365
days after Participant ceases to be an Eligible Person.” Such accelerated
vesting and termination period will be administered by the Company in a manner
and on a schedule in accordance with the Company’s stock option plan and related
practices. All remaining Shares subject to the Option Agreement (i.e., 81,250
Shares) will not vest and will terminate as of the date hereof. The Option
Agreement is further amended by deleting the first sentence of the paragraph
under the heading “Accelerated Vesting” relating to 50% vesting acceleration
upon a change in control.

b. Separation Pay. Within 10 business days after Executive has executed, and not
revoked, the Reaffirmation Provision appended hereto as Exhibit A, the Company
shall pay Executive, in lieu of any 2015 bonus, a single lump sum award of
$60,155.00, less applicable deductions and withholdings. For the avoidance of
doubt, Executive acknowledges and agrees that he is not eligible to participate
or otherwise receive any award pursuant to the Company’s 2015 annual bonus
plans.

c. COBRA Reimbursement. Provided Executive timely elects COBRA continuation
coverage under Cvent’s medical plan and pay the full monthly premiums for such
coverage, the Company will reimburse Executive the full monthly premiums
incurred by Executive until the earlier of (i) the expiration of a three
(3) month period beginning on the day after the Separation Date (it being
understood that such reimbursement will be taxable to Executive), and (ii) the
date you enroll for similar coverage under a plan of a subsequent employer.

d. Company Equipment. Executive may retain one laptop and Apple iPad after all
Company-licensed software and confidential information has been removed from
such devices. The parties agree to utilize commercially reasonable efforts to
remove all such licensed software and confidential information.

All such payments to Executive as set forth herein at Section 2 are expressly
subject to Executive performing all obligations and services outlined in
Section 1, and to his signing and not revoking either this Agreement or the
Reaffirmation Provision at Exhibit A, and provided such Reaffirmation Provision
becomes effective within thirty (30) days of Executive’s separation from service
(the “Release Deadline”).

 

2



--------------------------------------------------------------------------------

3. Release

a. General Release. Executive, on his own part and on behalf of his descendants,
dependents, heirs, executors, administrators, assigns, and successors, knowingly
and voluntarily releases and forever discharges the Company, its parent
corporation, affiliates, subsidiaries, divisions, predecessors, insurers,
successors and assigns, and their current and former employees, attorneys,
officers, directors and agents thereof, both individually and in their business
capacities, and their employee benefit plans and programs and their
administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which Executive has or may have
against Releasees as of the date of execution of this Agreement, including, but
not limited to, any alleged violation of any and all claims arising from Cvent,
Inc.’s annual bonus plans, including but not limited to, the 2014 and 2015 bonus
plans; any claims for vacation, sick or personal leave pay, short term or long
term disability benefits, any other federal, state or local law, rule,
regulation, or ordinance; any public policy, contract, tort, or common law; or
any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matter.

b. Waiver of Claims Under Age Discrimination in Employment Act. Executive
recognizes that, in signing this Release of Claims, he is waiving his right to
pursue any and all claims under the Age Discrimination in Employment Act, 29
U.S.C. § 626 et seq. (“ADEA”) arising prior to the date that Executive executes
this Release. Executive understands that Executive may take twenty-one (21) days
from the date this Release is presented to Executive to consider whether to
execute this Release. Executive is advised that Executive may wish to consult
with an attorney prior to execution of this Release. Once Executive has executed
this Release, Executive may revoke the Release at any time during the seven
(7) day period following Executive’s execution of the Release by delivering to
Reggie Aggarwal, with a copy to Lawrence Samuelson, at Cvent, Inc., 1765
Greensboro Station Place, 7th Floor, Tysons Corner, VA 22102, a written
statement which states, “I hereby revoke my acceptance of the Transition
Agreement and General Release” postmarked within seven (7) calendar days after
Executive signed this Agreement. After seven (7) days have passed following his
execution of this Release, Executive’s execution of this Release shall be final
and irrevocable.

c. Claims Not Released. Executive is not waiving any rights he may have to:
(a) his own vested accrued employee benefits under the Company’s health,
welfare, or retirement benefit plans as of the Separation Date; (b) benefits
and/or the right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) pursue claims which by law cannot be
waived by signing this Agreement; or (d) enforce this Agreement.

d. Governmental Agencies. Executive represents that he is not aware of any facts
that would give rise to a personal, class action, or regulatory claim against
Cvent. Nothing in this Agreement prohibits or prevents Executive from filing a
charge with or participating, testifying, or assisting in any investigation,
hearing, or other proceeding before any federal, state, or local government
agency. However, to the maximum extent permitted by law, Executive agrees that
if such an administrative claim is made, Executive shall not be entitled to
recover any individual monetary relief or other individual remedies.

 

3



--------------------------------------------------------------------------------

e. Collective/Class Action Waiver. If any claim is not subject to release, to
the extent permitted by law, Executive waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in which the Company or any other Releasee identified in this Agreement
is a party.

4. Acknowledgments and Affirmations. Executive affirms that he has not filed,
caused to be filed, or presently is a party to any claim or lawsuit against the
Company.

a. Executive also affirms that he been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits which are due and
payable as of the date Executive signs this Agreement. Executive affirms that
Executive has been granted any leave to which he was entitled under the Family
and Medical Leave Act or related state or local leave or disability
accommodation laws.

b. Executive further affirms that Executive has no known workplace injuries or
occupational diseases arising from his employment with Cvent.

c. Executive affirms that he has not divulged any proprietary or confidential
information of the Company and will continue to maintain the confidentiality of
such information consistent with the Company’s policies and his agreements with
the Company and/or common law.

d. Executive affirms that he has complied in all material respects with the
Executive Non-Disclosure, Invention, Non-Competition and Non-Solicitation
Agreement dated as of October 10, 2012 and he intends to continue to comply with
such agreement pursuant to its terms.

e. Executive affirms that he has not been retaliated against for reporting any
allegations of wrongdoing by the Company or its officers, including any
allegations of fraud.

f. Executive affirms that he has had the opportunity to seek such legal,
financial and other advice and representation as he has deemed appropriate in
connection with this Agreement.

Mr. Childs affirms that all of the Company’s decisions regarding his pay and
benefits through the date of his execution of this Agreement were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law.

5. Disclosure of Agreement. Executive hereby acknowledges and agrees that by
virtue of his position with the Company, the Company may have reporting
obligations to the Securities & Exchange Commission (“SEC”) relating to
Executive’s separation from the Company. Accordingly, Executive agrees to
cooperate fully with the Company’s disclosure obligations, agrees that such
disclosures are appropriate and non-defamatory, and agrees to fully cooperate
with any communications and related planning pertaining to such disclosures.

 

4



--------------------------------------------------------------------------------

6. Nondisparagement.

a. Executive agrees that he will not in any way maliciously disparage or defame
the good name of the Company or its officers, directors or any affiliates to any
third party or in any forum, including but not limited to communications with
accountants, investment bankers, commercial bankers, insurance brokers or
carriers, media, journalists, reporters, equity analysts, investors, potential
investors, customers, suppliers, competitors, joint venture partners, or
industry associations.

b. The Company agrees it will instruct its Senior Management Team and the
Company’s Board of Directors not to disparage or defame the good name of
Executive to any third party or in any forum, including but not limited to
communications with accountants, investment bankers, commercial bankers,
insurance brokers or carriers, media, journalists, reporters, equity analysts,
investors, potential investors, customers, suppliers, competitors, joint venture
partners, or industry associations. Messrs. Reggie Aggarwal, Chuck Ghoorah,
David Quattrone, Larry Samuelson, Dwayne Sye, Brian Ludwig, Bharet Malhotra,
Sanju Bansal, Kevin Parker, Jeff Lieberman and Tony Florence likewise agree that
they will not maliciously disparage or defame the good name of the Executive.

c. In the event that either Party violates this provision, both Parties
acknowledge that the non-breaching party has the right to institute an action
against the breaching Party for any damages plus the reimbursement of attorneys’
fees and costs incurred in connection with the enforcement of this provision. It
is understood that the rest of this Agreement and the Reaffirmation Provision
would, nevertheless, remain in full force and effect.

7. Cooperation and Notice.

a. Executive agrees to assist and cooperate reasonably with the Company (and its
outside counsel) in connection with the defense or prosecution of any claim that
may be made or threatened against or by the Company (or any affiliate), or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company, including any proceeding before any arbitral,
administrative, judicial, legislative, or other body or agency, including
preparing for and testifying in any proceeding to the extent such claims,
investigations or proceedings relate to services performed or required to be
performed by Executive, pertinent knowledge possessed by Executive, or any act
or omission by Executive. Executive will perform all acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this section. The Company will reimburse Executive for reasonable
out-of-pocket expenses incurred as a result of such cooperation and will
compensate Executive for any time incurred in providing such cooperation and
assistance hereunder at the rate of $200 per hour.

b. In addition, for two (2) years following the date Executive sign this
Agreement, if Executive is contacted by any third party, is requested to provide
information, or is served with any form of legal process such as a subpoena,
concerning any Company legal matter, Executive shall give notice by telephone to
the Company’s General Counsel as soon as practicable but in no event later than
two (2) business days after such contact, unless otherwise

 

5



--------------------------------------------------------------------------------

required by law. In the event Executive is subpoenaed for deposition or to give
testimony at any hearing in any pending or future litigation or governmental
investigation concerning the Company, Executive agrees that he will be
represented at such deposition or hearing, unless otherwise required by law, at
the Company’s expense by counsel of the Company’s choice. If either Executive or
the Company reasonably concludes that his interests conflict with the Company’s
interests in the matter, Executive shall have the right to retain independent
counsel and the Company shall have the right, but not the obligation, to pay
some or all of that expense. In the event the Company elects to make such
payment, the Company shall have the right to select or approve choice of his
counsel, such approval not to be withheld unreasonably.

8. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the Commonwealth of Virginia without
regard to its conflict of laws provision. In the event of a breach of any
provision of this Agreement, either party may institute an action specifically
to enforce any term or terms of this Agreement and/or seek any damages for
breach. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.

9. Section 409A. Executive and the Company acknowledge and agree that this
Agreement is intended to comply with, or be exempt from, Code Section 409A and
the final regulations and official guidance thereunder (“Section 409A”) and any
ambiguities herein will be interpreted to so comply and/or be exempt from
Section 409A. Any severance payments or benefits under this Agreement that are
considered deferred compensation under Section 409A will be paid on, or, in the
case of installments, will not commence until, the Release Deadline, or, if
later, such time as required to comply with Code Section 409A(2)(B)(i).
Severance payments and benefits under this Agreement will not become payable
until Executive has a “separation from service” within the meaning of
Section 409A. The Company and Executive will work together in good faith to
consider either (i) amendments to this Agreement; or (ii) revisions to this
Agreement with respect to the payment of any awards, which are necessary or
appropriate to avoid imposition of any additional tax or income recognition
prior to the actual payment to Executive under Section 409A. In no event will
the Company reimburse Executive for any taxes that may be imposed on him as a
result of Section 409A.

10. Non-admission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by Releasees of wrongdoing
or evidence of any liability or unlawful conduct of any kind.

11. Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both parties wherein specific reference is made to this
Agreement.

12. Entire Agreement. This Agreement, including the Reaffirmation Provision at
Exhibit A, set forth the entire agreement between the parties hereto concerning
the separation of Executive’s employment. Executive acknowledges that he has not
relied on any representations, promises, or agreements of any kind made to him
in connection with his decision to accept this Agreement, except for those set
forth in this Agreement. Executive also acknowledges that the

 

6



--------------------------------------------------------------------------------

Company’s obligations under this Agreement are in full discharge of any and all
of the Company’s or any other Releasees’ liabilities and obligations to
Executive of any type whatsoever, whether written or oral, including, without
limitation, any claim for compensation, wages, bonuses, commissions, benefits,
guaranteed employment, severance pay, or other remuneration of any type.

Notwithstanding the above, Executive acknowledges and affirms that he also is
subject to another agreement with the Company entitled “Executive
Non-Disclosure, Invention, Non-Competition and Non-Solicitation Agreement” which
is dated October 10, 2012, and which contains post-employment obligations
applicable to Executive.

13. Counterparts. This Agreement may be executed in several counterparts
(including via facsimile or PDF), each of which will be deemed an original, but
all of which will constitute one and the same instrument.

MR. CHILDS FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE
AGAINST RELEASEES.

The parties knowingly and voluntarily sign this Confidential Agreement and
General Release as of the date(s) set forth below:

 

CVENT, INC. By:

/s/ Peter L. Childs

By:

/s/ Lawrence Samuelson

PETER L. CHILDS Its:

General Counsel and Corporate Secretary

Date:

6/12/2015

Date:

6/12/2015

 

7



--------------------------------------------------------------------------------

Exhibit A

REAFFIRMATION OF EXECUTIVE TRANSITION AGREEMENT

By executing this document no earlier than one day following his last day of
employment with Cvent, Inc., Executive hereby enters into this reaffirmation
(“Reaffirmation”) of the fully executed Executive Transition Agreement
(“Agreement”) which Executive agreed to and entered into on June __, 2015, with
Cvent, Inc. (the “Company”) and which incorporates by reference all provisions
therein. Defined terms in the Agreement shall have the same meanings in this
Reaffirmation Provision.

1. Release

a. General Release. Executive, on his own part and on behalf of his descendants,
dependents, heirs, executors, administrators, assigns, and successors, knowingly
and voluntarily releases and forever discharges the Company, its parent
corporation, affiliates, subsidiaries, divisions, predecessors, insurers,
successors and assigns, and their current and former employees, attorneys,
officers, directors and agents thereof, both individually and in their business
capacities, and their employee benefit plans and programs and their
administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which Executive has or may have
against Releasees as of the date of execution of this Affirmation, including,
but not limited to, any alleged violation of any and all claims arising from
Cvent, Inc.’s annual bonus plans, including but not limited to, the 2014 and
2015 bonus plans; any claims for vacation, sick or personal leave pay, short
term or long term disability benefits, any other federal, state or local law,
rule, regulation, or ordinance; any public policy, contract, tort, or common
law; or any basis for recovering costs, fees, or other expenses including
attorneys’ fees incurred in these matter.

b. Waiver of Claims Under Age Discrimination in Employment Act. Executive
recognizes that, in signing this Release of Claims, he is waiving his right to
pursue any and all claims under the Age Discrimination in Employment Act, 29
U.S.C. § 626 et seq. (“ADEA”) arising prior to the date that Executive executes
this Release. Executive understands that Executive may take twenty-one (21) days
from the date this Release is presented to Executive to consider whether to
execute this Release. Executive is advised that Executive may wish to consult
with an attorney prior to execution of this Release. Once Executive has executed
this Release, Executive may revoke the Release at any time during the seven
(7) day period following Executive’s execution of the Release by delivering to
Reggie Aggarwal, with a copy to Lawrence Samuelson, at Cvent, Inc., 1765
Greensboro Station Place, 7th Floor, Tysons Corner, VA 22102, a written
statement which states, “I hereby revoke my acceptance of the Transition
Agreement and General Release” postmarked within seven (7) calendar days after
Executive signed this Agreement. After seven (7) days have passed following his
execution of this Release, Executive’s execution of this Release shall be final
and irrevocable.

c. Claims Not Released. Executive is not waiving any rights he may have to:
(a) his own vested accrued employee benefits under the Company’s health,
welfare, or retirement benefit plans as of the Separation Date; (b) benefits
and/or the right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) pursue claims which by law cannot be
waived by signing this Agreement; or (d) enforce this Agreement.

 

8



--------------------------------------------------------------------------------

d. Governmental Agencies. Executive represents that he is not aware of any facts
that would give rise to a personal, class action, or regulatory claim against
Cvent. Nothing in this Agreement prohibits or prevents Executive from filing a
charge with or participating, testifying, or assisting in any investigation,
hearing, or other proceeding before any federal, state, or local government
agency. However, to the maximum extent permitted by law, Executive agrees that
if such an administrative claim is made, Executive shall not be entitled to
recover any individual monetary relief or other individual remedies.

e. Collective/Class Action Waiver. If any claim is not subject to release, to
the extent permitted by law, Executive waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in which the Company or any other Releasee identified in this Agreement
is a party.

2. Acknowledgments and Affirmations. Executive affirms that he has not filed,
caused to be filed, or presently is a party to any claim or lawsuit against the
Company.

a. Executive also affirms that he been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits which are due and
payable as of the date Executive signs this Agreement. Executive affirms that
Executive has been granted any leave to which he was entitled under the Family
and Medical Leave Act or related state or local leave or disability
accommodation laws.

b. Executive further affirms that Executive has no known workplace injuries or
occupational diseases arising from his employment with Cvent.

c. Executive affirms that he has not divulged any proprietary or confidential
information of the Company and will continue to maintain the confidentiality of
such information consistent with the Company’s policies and his agreements with
the Company and/or common law.

d. Executive affirms that he has complied in all material respects with the
Executive Non-Disclosure, Invention, Non-Competition and Non-Solicitation
Agreement dated as of October 10, 2012 and he intends to continue to comply with
such agreement pursuant to its terms.

e. Executive affirms that he has not been retaliated against for reporting any
allegations of wrongdoing by the Company or its officers, including any
allegations of fraud.

f. Executive affirms that all of the Company’s decisions regarding his pay and
benefits through the date of his execution of this Agreement were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law.

g. Executive affirms that he has had the opportunity to seek such legal,
financial and other advice and representation as he has deemed appropriate in
connection with this Agreement.

h. Executive affirms that as of his final day with the Company he has returned
all of the Company’s property, documents, and/or any confidential information in
his possession or control. Executive also affirms that he is in possession of
all of his property that he had at the Company’s premises and that the Company
is not in possession of any of his property.

In the event Executive fails to sign, or Executive revokes or Executive
otherwise fails to abide by the terms of this Reaffirmation or if Executive
failed to meet any other condition of the Executive Transition Agreement,
including as described in Section 1, Executive will not be eligible for the
Consideration described in Section 2 of the Executive Transition Agreement. It
is understood, however, that the rest of the Executive Transition Agreement
would, nevertheless, remain in full force and effect.

 

9



--------------------------------------------------------------------------------

The parties knowingly and voluntarily sign this Confidential Agreement and
General Release as of the date(s) set forth below:

 

      CVENT, INC. By:  

 

    By:   

 

  PETER L. CHILDS              Its:   

 

Date:  

 

    Date:   

 

 

10